United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-3784
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
Moses Wayne Vanpelt,                     *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: March 2, 2009
                                 Filed: March 5, 2009
                                  ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Moses Wayne Vanpelt pleaded guilty to conspiring to distribute cocaine base,
in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846 (Count I), and to
possessing with intent to distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1)
and (b)(1)(B) (Count II), which subjected him to mandatory minimum prison terms
of 20 years on Count I and 10 years on Count II, see 21 U.S.C. §§ 841(b)(1)(A), (B)
and 851. At sentencing, the district court1 determined an advisory Guidelines
imprisonment range of 240-262 months; granted the government’s motion for a

      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
substantial-assistance reduction under U.S.S.G. § 5K1.1 and 18 U.S.C. § 3553(e); and
sentenced Vanpelt to concurrent prison terms of 168 months. On appeal, Vanpelt
asserts the district court felt constrained by then-controlling Eighth Circuit law--that
extraordinary circumstances were required to justify extraordinary sentence
reductions. He argues his case should be remanded for the district court to exercise
its full discretion in light of Gall v. United States, 128 S. Ct. 586, 594-95 (2007)
(rejecting extraordinary-circumstances test). We disagree. Our review of the record
leads us to conclude that the district court selected the sentence it wanted to impose,
notwithstanding then-controlling Eighth Circuit law. See United States v. Greene, 513
F.3d 904, 907-08 (8th Cir. 2008) (standard of review).

      Accordingly, we affirm.
                     ______________________________




                                          -2-